Name: Commission Regulation (EC) No 30/94 of 7 January 1994 amending Regulation (EC) No 3552/93 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 1 . 94 Official Journal of the European Communities No L 6/13 COMMISSION REGULATION (EC) No 30/94 of 7 January 1994 amending Regulation (EC) No 3552/93 on the supply of milk products as food aid for lots G to I, points 12, 17 and 20 of the Annex are replaced by the following : * 12. Scope of supply : free at port of shipment  fdb at ship's rail (Notwithstanding Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include all costs up to the time when the goods clear the ship's rail). 17. Period for making the goods available at the port of shipment stage :  Lot G : 7 to 20. 2, 1994,  Lot H : 7 - 20. 3 . 1994, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EC) No 3552/93 (3) issued an invitation to tender for the supply, as food aid, of 4 581 tonnes of milk powder ; whereas some of the conditions specified in the Annex to the Regulation should be altered, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 3552/93 is hereby amended as follows : for lots A to I, point 25 of the Annex is replaced by the following : '25. Refund payable on request by the successful tenderer (4) : refund applicable on 28 December 1993 fixed, by Commission Regulation (EC) No 3457/93 (OJ No L 316, 17. 12. 1993, p. 17)';  Lot 1 : 4 - 17. 4. 1994. 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 17. 1 . 1994 (Brussels time).' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 January 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6 . 0 OJ No L 324, 24. 12. 1993, p. 19 .